Title: To Thomas Jefferson from William Gordon, 12 August 1824
From: Gordon, William
To: Jefferson, Thomas

Dear sirAugt 12th 1824I take the liberty of presenting to you Mr William S Archer of Amelia. He represents that District in Congress, is a gentlemen of Liberal Education, of great private worth, and an undeviating republican in his politics. He visits Albemarle among other things to see the University of Virginia and with sentiments of high Consideration, towards yourself—Respectfully yr ob. stWm F Gordon